Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered April 27, 1992, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defendant waived indictment and pleaded guilty to the crime of robbery in the second degree in satisfaction of a superior court information charging him with the crime of robbery in the first degree. Defendant was sentenced as a second violent felony offender to a term of imprisonment of 4 to 8 years. Defendant appeals, contending that this sentence is harsh and excessive.
The sentence imposed was the most lenient possible for a second violent felony offender convicted of robbery in the second degree, a class C felony. Moreover, we find no basis to disturb the sentence imposed by County Court (see, People v Jacobs, 178 AD2d 678, lv denied 79 NY2d 858).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.